Citation Nr: 1335723	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to March 26, 2008, for the award of service connection for diabetes mellitus, Type II, with erectile dysfunction, nephropathy, and essential hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, as well as September 2008 and December 2008 rating decisions of the RO in Portland, Oregon.  The Portland RO has original jurisdiction over the appeal.

A Board hearing was held before the undersigned in September 2012, and a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

At his September 2012 hearing, the Veteran testified that he has received treatment at the White City VA Medical Center (VAMC) since he separated from active duty, and that records from this facility reflect a diagnosis of diabetes mellitus beginning in 2002.  Board Hearing Transcript (Tr.) at 6-7.  As these records could potentially vitiate the finality of a November 2001 rating decision denying service connection for diabetes mellitus and thereby allow for assignment of an earlier effective date, they must be secured on remand.  See generally 38 C.F.R. § 3.156(b) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant treatment records from the White City VAMC from May 1973 to December 2002.  If any of the records requested are unavailable, clearly document the claims file to this effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

